DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 was considered by the examiner.
Drawings
The drawings filed on 4/12/2021 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28-31, 34, and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATO et al. (2005/0280682 A1, hereinafter Kato).
Kato teaches regarding claim 28, a heating apparatus comprising: a heater including an elongate substrate, a first heat generation member (20b-1-2), a second heat generation member (20b-2-2) whose length in a longitudinal direction of the elongate substrate is shorter than a length of the first heat generation member in the longitudinal direction and a third heat generation member (20b-4-2) whose length in the longitudinal direction is shorter than a length of the second heat generation member in the longitudinal direction; a first switching unit 22a configured to turn on or off supply of power to the heater through a first power supply path; a second switching unit 22b configured to turn on or off supply of power to the heater through a second power supply path or a third power supply path; and a third switching unit 22e configured to switch in a state where the second power supply path is connected or in a state where the third power supply path is connected (figure 21, [0098-0099, 0157]; the first switching element 24a switches on/off power to the first supply path.  The same functionality is provided for the other switches).
Regarding claim 29, in a case where the first switching unit is turned on, the power is supplied to the first heat generation member through the first power supply path (figure 21: 24a, 20b-1-2).
Regarding claim 30, in a case where the second switching unit is turned on and the second power supply path is connected by the third switching unit, the power is supplied to the second heat generation member through the second power supply path (figure 21: 24b, 20b-2-2).
Regarding claim 31, in a case where the second switching unit is turned on and the third power supply path is connected by the third switching unit, the power is supplied to the third heat generation member through the third power supply path (figure 21: 24c, 20b-4-2); if 24c is turned on, the third path is activated).
Regarding claim 34, the second heat generation member 20b-2-2 and the third heat generation member 20b-4-2 are provided in an area of the first heat generation member in the longitudinal direction (figure 21).
Regarding claim 36, the heating apparatus comprises: a first rotary member 30 in which the heater 22 is provided in an inner space of the first rotary member, and a second rotary member 40 configured to form a nip potion with the first rotary member (figure 1).
Regarding claim 37, the first rotary member includes a cylindrical film 30.
Regarding claim 38, the cylindrical film 30 is pinched by the heater and the second rotary member 40, and wherein an image on a recording material is heated through the cylindrical film at the nip portion N formed between the cylindrical film and the second rotary member 40 (figure 1). 
Regarding claim 39, an image forming apparatus comprising: an image forming unit configured to form an image on a recording material; and a heating apparatus as discussed above with respect to claim 28, wherein the heating apparatus heats the image formed on the recording material (figure 11).  
Allowable Subject Matter
Claims 32-33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 32 recites a heating apparatus according to Claim 28, comprising: a first contact to which one end of the first heat generation member is connected; a second contact to which one end of the second heat generation member and one end of the third heat generation member are connected; a third contact to which another end of the third heat generation member is connected; and a fourth contact to which another end of the first heat generation member and another end of the second heat generation member are connected.
Claim 33 recites a heating apparatus according to Claim 28, wherein the heater comprising another first heat generation member, and wherein the first heat generation member and the another first heat generation member are provided on sides of the elongate substrate in a latitudinal direction perpendicular to the longitudinal direction.
Claim 35 recites the first heat generation member, the second heat generation member, the third heat generation member and the another first heat generation member are provided in an order of them in the latitudinal direction.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  HIKARI (2013/0071134 A1) teaches a fixing device having three switchable heater portions ( figure 9, [0107]) to control power to three heaters (figure 8, [0106-0109]) within a heating device.
Response to Arguments
Applicant's arguments filed 4/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that the lengths of the heat generation members taught in Kato are the same.  Applicant states that Kato shows that the lengths of heat generating resistors 20b-1-1, 20b-2-1, and 20b-4-1, and 20b-1-2, 20b-2-2 and 20b-4-2 are all the same. Therefore, Kato does not disclose or suggest at least the features of Claim 28 of a first heat generation member, a second heat generation member whose length in a longitudinal direction of the elongate substrate is shorter than a length of the first heat generation member in the longitudinal direction and a third heat generation member whose length in the longitudinal direction is shorter than a length of the second heat generation member in the longitudinal direction.  
However, the total length of the heat generating members are not the same length.  Based on figure 21, the heat generation members are depicted as loops of different sizes.  The first loop or first heat generating member is the largest, and the second and third heat generation members are each smaller that the first.  The third is smaller than the first second generation.
Applicant also argues that in Kato the triacs 24a, 24b, and 24c do not have a switching function between the power supply paths by the triac 24b (second switching element) and the triac 24c (third switching element). Therefore, Kato also fails to disclose or suggest at least the feature of Claim 28 of a third switching unit configured to switch in a state where the second power supply path is connected or in a state where the third power supply path is connected.
However, the claim recites “a first switching unit configured to turn on or off supply of power to the heater through a first power supply path; a second switching unit configured to turn on or off supply of power to the heater through a second power supply path OR a third power supply path; and a third switching unit configured to switch in a state where the second power supply path is connected OR in a state where the third power supply path is connected.
The claim recite that each switching unit switches its power supply path.  Thus, the first switching unit switches the first power supply path.  The second switching unit switches the second power supply path.  The third switching unit switches the third power supply path.  The pertinent portion of the claims are listed and highlighted above.
The claims remain rejected as discussed above and the newly cited reference is also believed to be applicable to some of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG